NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ACOUSTIC TECHNOLOGIES, INC.,
Plaintiff-Appellami, ‘
V.
ITRON, INC.,
Defendcmt-Appellee.
2011-1315 _
Appeal from the United States District C0urt for the
DiStrict of Massachusetts in case no. 10-CV-10500, Judge
Nathaniel M. Gort0n.
ON MOTION
Before LoUR1E, MooRE, and REYNA, Circu,it Judges.
LOURIE, C1lrcuit Judge.
' 0 R D E R
The parties jointly move to remand this case to the
United States District Court for the District of Massachu-
setts.
Acoustic Techn0logies, Inc. (ATI) appeals the district
court's judgment that dismissed its complaint without

ACOUSTIC TECH V. ITRON 2
prejudice. The district court held that ATI lacked stand-
ing to sue alone for patent infringement because it was
only a co-owner of the patent. The parties state that they
have now settled the case and requested an indicative
ruling from the district court, pursuant to Fed. R. Civ. P.
62.1, whether the district court would defer, deny, or
grant a motion to vacate the underlying judgment if the
case were remanded. The district court indicated pursu-
ant to Rule 62.1(a)(3) that it would grant the motion.
Upon consideration thereof ,
IT ls ORDERED THAT:
(1) The motion is granted The case is remanded to
the district court for further proceedings as may be ap-
propriate.
(2) Each side shall bear its own costs.
FOR THE CO‘URT
 0 6  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Robert W. Hayes, Esq.
Ramsey lV.[. Al-Salam, Esq.
s8 §
Issued As A Mandate:  0 6 mm
FlL D
u.s. cover oFF\PPEALs FOR
ms FEoERAL c\Rou\T
SEP 06 2011
.|AN HORBAl.Y
CLERK